


117 HR 4891 IH: Net-Negative Carbon Dioxide Baseload Power Act
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 4891
IN THE HOUSE OF REPRESENTATIVES

July 30, 2021
Mr. McKinley introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require the Secretary of Energy to establish a net-negative carbon dioxide baseload power development and commercialization program, and for other purposes.


1.Short titleThis Act may be cited as the Net-Negative Carbon Dioxide Baseload Power Act. 2.FindingsCongress finds the following:
(1)Electricity, like air, food, and water, is one of life’s necessities. (2)The Department of Energy properly concluded in its January 2017 report to Congress, titled Valuation of Energy Security for the United States, the following: 
(A)Electricity is essential for supporting and sustaining nearly every sector of the modern economy ranging from industrial output and services to national security.. (B)A secure, reliable electric power sector is necessary for economic growth, public safety, societal well-being and proper functioning of critical infrastructure, national security defense, lifeline networks, transportation communications, water and sewer..
(C)Without access to reliable electricity much of the economy and all electricity-enabled critical infrastructure are at risk.. (3)The service and reliability of the electric grid of the United States depends significantly on baseload coal-fueled power plants.
(4)Communities across the Nation are dependent upon, for electricity supply and their economic well-being, coal-fueled power plants and a healthy coal supply chain industry. (5)Power plants, co-fueled by coal and biomass, that incorporate carbon capture, utilization, and storage, have net-negative carbon dioxide emissions.
(6)Baseload power plants, co-fueled by coal and biomass, that incorporate carbon capture can provide a steady supply of carbon dioxide for the manufacture of carbon-based chemicals, carbon-based building materials, and other value-added products which can use carbon dioxide. (7)The Federal Government is likely to adopt climate change policies that abruptly drive reduction in greenhouse gas emissions. As a result, the Federal Government should also incentivize the commercialization of net-negative carbon dioxide power plant technology to achieve emissions reduction targets, improve the reliability of the United States electricity grid, and protect coal communities from devastating economic loss.
(8)The United States should lead the world in developing 21st century net-negative baseload power technologies that will allow developing countries to continue to use their domestic energy resources, meet climate goals, and provide a steady source of carbon dioxide for carbon-based products that contribute to economic growth and social development. 3.Establishment of a net-negative carbon dioxide baseload development and commercialization power program (a)In generalThe Energy Policy Act of 2005 (42 U.S.C. 16291 et seq.) is amended by adding at the end of subtitle F of title IX, the following:

970.Net-negative carbon dioxide baseload power development and commercialization program
(a)Definitions
(1)Construction phaseThe term construction phase means, with respect to an eligible project, the period between a project’s final investment decision and commencement of commercial operations. (2)Eligible projectThe term eligible project means a project to design, develop, construct, and operate a combustion- or gasification-based baseload electricity generating project, which meets the criteria published under subsection (c) and, when operating, has net-negative carbon dioxide emissions.
(3)Final investment decisionThe term final investment decision means, with respect to an eligible project, the time in the project planning process when the decision to make major financial commitments is taken.  (4)Fuel supply chainThe term fuel supply chain means, with respect to an eligible project, the principal industrial activities associated with the production, processing, storage, and transportation of fuel to the eligible project.
(5)Net-negative carbon dioxide emissionsThe term net-negative carbon dioxide emissions means that the annual amount of carbon dioxide emitted by an eligible project, including the project’s fuel supply chain, conversion of fuel to electricity and co-products, carbon capture and storage, and other directly associated onsite activities, less the amount of carbon dioxide permanently stored by the project including the project’s fuel supply chain, conversion of fuel to electricity and co-products, carbon capture and storage, and other directly associated onsite activities, is a negative amount. (6)Non-routine eventThe term non-routine event means, with respect to a coal-fueled power plant, an event, typically not planned, that interrupts routine operation, including equipment failure, fuel supply chain disruption, and pipeline interruption.
(7)Operations phaseThe term operations phase means, with respect to an eligible project, the period between commencement of commercial operations and permanent cessation of commercial operations. (8)Project concept study phaseThe term project concept study phase means, with respect to an eligible project, a study conducted prior to the project development phase, to develop—
(A)the basic project concept; (B)high-level project economics;
(C)a description of the technology or technologies that will be used for the eligible project; (D)a compilation of the required permits and plan for securing them;
(E)project partners; and (F)project plans, including schedules.
(9)Project development phaseThe term project development phase means, with respect to an eligible project, the period between completion of the project concept study and the final investment decision. The project development phase includes, with respect to an eligible project— (A)engineering design work;
(B)legal work; (C)supplemental surface and subsurface rights acquisition;
(D)site-specific geologic characterization work; (E)permitting;
(F)stakeholder engagement; and (G)other activities necessary to support a successful final investment decision on the eligible project.
(10)Routine operationThe term routine operation means, with respect to a coal-fueled power plant, typically expected operation of such coal-fueled power plant, including start-ups, regular operations, planned shutdowns, and maintenance. (b)Establishment (1)In generalThe Secretary shall establish a net-negative carbon dioxide baseload power development and commercialization program to—
(A)facilitate the redevelopment of existing coal-fueled power plant sites with technology that enables baseload coal- and biomass-fueled power generation that has net-negative carbon dioxide emissions; and (B)lessen the negative economic impact from climate change policies on communities dependent upon coal-fueled power plants.
(2)Eligible projectsIn carrying out the program established under paragraph (1), the Secretary shall establish a competitive, merit-reviewed process, with multiple closing dates for applications that are not more than quarterly and not less than semiannually, to provide financial assistance to projects that will redevelop existing coal-fueled power plant sites to supply net-negative baseload power. (c)CriteriaThe Secretary shall publish criteria in the Federal Register for eligible projects, including that—
(1)eligible projects shall— (A)involve redevelopment of existing coal-fueled power plants at the same general site;
(B)incorporate carbon capture, utilization, and storage technology; (C)provide baseload power generation;
(D)use at least 70 percent coal, based on energy content, as fuel during the operations phase; and (E)include meaningful participation by the owner of the existing coal-fueled power plant asset to be redeveloped at the initiation of the concept study phase; 
(2)eligible projects may— (A)on an annual basis, use up to 30 percent biomass or other non-coal fuels combined, based on energy content; 
(B)buy verifiable carbon dioxide offsets to offset carbon dioxide emissions from non-routine events; (C)permanently store carbon dioxide onsite or offsite;
(D)transport captured carbon dioxide via an onsite or offsite dedicate pipeline, or shared pipeline, to permanent storage; (E)co-produce carbon-free fuel, including hydrogen or ammonia, that is used as fuel onsite or offsite; and
(F)incorporate direct air capture technology, provided that the captured carbon dioxide is combined with the primary stream of carbon dioxide captured at the plant; and (3)eligible projects may not buy carbon dioxide offsets for carbon dioxide emissions from routine operations, other than offsets directly gained through the project’s fuel supply chain.
(d)Program implementationIn implementing the program established under subsection (b), the Secretary shall— (1)make grants for project concept studies;
(2)provide an opportunity for persons who have successfully completed a project concept study using a grant provided pursuant to paragraph (1) to enter into cooperative agreements for continuing Federal financial assistance for the subsequent phases of an eligible project; (3)structure the program to allow grant recipients for eligible projects to move without time lags between the project concept study phase and project development phase;
(4)recognize eligible projects as projects meeting the requirements of section 1703(a)(1); (5)during the project development phase, based on satisfactory progress towards a final investment decision and financial need, make one or more conditional commitments to one or more incentives that will increase the likelihood of commercial financing, construction, and successful operation of the eligible project, including—
(A)construction cost-sharing, including acquisition of additional surface and subsurface rights; (B)start-up cost-sharing;
(C)a financially backed completion guarantee;  (D)a financially backed performance guarantee; 
(E)financially backed operating contracts for differences;  (F)a loan guarantee;
(G)indemnification for third-party claims against the eligible project and its asset owners, which are associated with a carbon dioxide storage site that has been certified as safely closed by the State with jurisdiction over the associated injection wells, as long as Federal indemnification does not substitute for indemnification or insurance programs reasonably available from third-party insurers; and (H)financial reserves or fees to support eligible projects acquiring insurance;
(6)ensure close coordination and substantial information sharing between the offices of the Department that are administering such program and title XVII of this Act;  (7)assess the economics, performance, and risks associated with each eligible project to provide reasonable assurances that the sum of incentives provided by the Department—
(A)are adequate to give eligible projects an opportunity to attract commercial financing; and (B)do not over incentivize the eligible project;
(8)establish one or more trust funds to hold the Federal funds associated with the program; and (9)deposit amounts made available to carry out the program into the trust funds established pursuant to paragraph (8) into the program trust within 90 days of receipt.
(e)ExpendituresAmounts in the trust funds established pursuant to subsection (d)(8) shall be available, without further appropriation, to carry out the program established under subsection (b). (f)Cost-Sharing (1)Project concept studiesThe Secretary may provide grants of up to $5,000,000 for project concept studies per eligible project. 
(2)Cost sharing for project development phaseThe Secretary shall require successful applicants of eligible projects to provide 10 percent non-Federal cost-share for costs incurred for activities during the project development phase.  (3)Cost sharing for construction phaseThe Secretary shall determine the non-Federal cost-sharing for the construction phase of each eligible project based on project need, and the amount of Federal construction-related incentives provided, under this program and any construction-related Department loan guarantees, shall not exceed the amount specified in section 1702(c).
(4)Loan guarantee program feesFees paid pursuant to section 1702(h) are considered an allowable expense of funds made available for the program established under subsection (b).  (5)Tax creditsFederal tax credits shall not count against the maximum non-Federal cost-sharing provisions of this section. 
(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for grants for project concept studies, and for administrative expenses for the program established under subsection (b), $300,000,000 to remain available until expended.. (b)Table of contentsThe table of contents for the Energy Policy Act of 2005 is amended by adding after the item relating to section 969D the following: 


Sec. 970. Net-negative carbon dioxide baseload power development and commercialization program. .

